PER CURIAM.
M.G. appeals from an order of the trial court finding him guilty of carrying a concealed weapon in violation of section 790.-01, Florida Statutes (1987). We perceive no difference between a partially concealed firearm and a partially concealed wooden club and, accordingly, affirm the order under review. Ensor v. State, 403 So.2d 349 (Fla.1981) (object partially hidden under automobile floor mat and believed by trained police officer to be weapon would not preclude weapon from also being a “concealed weapon” within meaning of statute prohibiting carrying concealed weapon).
AFFIRMED.